t c memo united_states tax_court donnie f schroeder petitioner v commissioner of internal revenue respondent docket nos filed date donnie f schroeder pro_se paul k voelker for respondent memorandum opinion pajak special_trial_judge in these consolidated cases respondent determined the following deficiencies addition_to_tax and penalties in petitioner’s federal income taxes accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure dollar_figure --0- dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in an amendment to answer with respect to petitioner’s taxable_year respondent asserted an increased tax_deficiency of dollar_figure and accuracy-related_penalty of dollar_figure this results in a total deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for petitioner’s taxable_year after deemed concessions by petitioner the issues the court must decide are whether petitioner had unreported gross_income in and whether petitioner is liable for the accuracy-related_penalty under sec_6662 with respect to the taxable_year some of the facts have been stipulated and are so found petitioner resided in elverta california at the time he filed his petitions we first review petitioner’s taxable_year petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year on his return petitioner reported wages salaries tips etc of zero petitioner also reported adjusted_gross_income and total_tax of zero in a two-page document attached to his return petitioner stated in part it should also be noted that i had zero income according to the supreme court’s definition of income see note since in merchant’s loan trust co v smietanka 225_us_509 at pages that court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the corporation excise_tax act therefore since i had no earnings in any year that would have been taxable under the corporation excise_tax act of as income i can only swear to having zero income in respondent issued a notice_of_deficiency for the taxable_year and petitioner filed a petition with this court on date this court ordered that with the exception of an issue relating to the period of limitations petitioner was deemed to have conceded any issue that could arise from any of the determinations in the notice_of_deficiency for the taxable_year at trial the court ruled that the notice_of_deficiency for the taxable_year was issued timely for the reasons set forth below petitioner had averred generally that the notice_of_deficiency was not issued within the 3-year period set forth in sec_6501 even if we take the filing_date to be date as petitioner claims rather than the received date of date the notice_of_deficiency was issued on date well within the 6-year period which is applicable when there is an omission from gross_income of more than percent sec_6501 here the deemed deficiency obviously resulted in an omission of more than percent of gross_income over the zero amount reported in petitioner’s return therefore the q4e- notice_of_deficiency was issued timely for the taxable_year because of this court’s order as to the deemed admissions and our ruling that the notice_of_deficiency was timely respondent’s determinations as to the taxable_year are sustained we turn to petitioner’s taxable_year on date petitioner filed his individual federal tax_return petitioner reported wages salaries tips etc of zero petitioner also reported adjusted_gross_income taxable_income and total_tax of zero petitioner attached a two-page document to his return which was essentially identical to the two- page document attached to his return in the notice_of_deficiency for the taxable_year respondent determined that petitioner had total unreported gross_income in the amount of dollar_figure from various specific sources this included the following items interest_income in the amounts of dollar_figure and dollar_figure from mather federal credit_union and countrywide respectively early distribution from an individual_retirement_account in the amount of dollar_figure from first national bank nonemployee compensation in the amount of dollar_figure from nader afrooz and rental income in the amount of dollar_figure from coldwell banker respondent adjusted petitioner’s self- employment_tax and allowed him a corresponding deduction a form_1065 u s partnership return of income was timely filed for quality sweeping steam cleaning quality for the - - taxable_year a schedule_k-1 was attached to quality’s return the schedule_k-1 listed petitioner as a general_partner of quality with a 50-percent interest in profit sharing loss sharing and ownership of capital the schedule_k-1 listed petitioner’s distributive_share of quality’s ordinary_income interest_income and sec_1231 gain for the taxable_year as dollar_figure dollar_figure and dollar_figure respectively the schedule_k-1 also listed petitioner’s distributive_share of quality’s sec_179 expense deduction and other deductions as dollar_figure and dollar_figure respectively during the course of trial preparation respondent discovered that petitioner had additional income from quality in the amendment to answer respondent asserted that petitioner had the following additional_amounts of unreported gross_income in with respect to his partnership_interest in quality ordinary_income in the amount of dollar_figure sec_1231 gain in the amount of dollar_figure and interest_income in the amount of dollar_figure with respect to petitioner’s partnership_interest in quality respondent allowed petitioner a sec_179 expense deduction and other deductions in the amounts of dollar_figure and dollar_figure respectively respondent also increased petitioner’s self- employment_tax and allowed a corresponding deduction petitioner has not specifically contested the applicability of the employment_tax and related deductions and we deem that he has conceded these issues we must decide whether petitioner had unreported gross_income in respondent’s determinations in the notice_of_deficiency are presumptively correct rule a 290_us_111 respondent has the burden_of_proof for the increased deficiency and penalty asserted in the amendment to answer rule a because petitioner failed to comply with the requirements to substantiate any item sec_7491 is not applicable except that under sec_7491 respondent has the burden of production with respect to petitioner’s liability for a penalty in his petition and memorandum petitioner makes tax_protester arguments that have been repeatedly rejected by this court and others including the court_of_appeals for the ninth circuit to which this case may be appealed as inapplicable or without merit 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to repeat these discussions here sec_1 imposes a tax on the taxable_income of individuals sec_63 defines taxable_income as applicable to petitioner as gross_income less the standard_deduction and one personal_exemption sec_61 defines gross_income to mean all income from whatever source derived including but not limited to the following items compensation_for services interest rents pensions and distributive_share of partnership gross_income at trial petitioner did not dispute any of the unreported gross_income amounts determined by respondent in the notice and the amendment to answer in fact in his reply to amendment to answer and at trial in response to guestions concerning items of income petitioner admitted he received the nonemployee compensation in the amount of dollar_figure from nader afrooz the rental income from coldwell banker in the amount of dollar_figure money from first nationwide bank and the distribution of profits from quality petitioner did not raise any argument at trial as to the assertion of respondent that petitioner had dollar_figure interest_income from mather federal credit_union and dollar_figure of interest_income from countrywide we deem these amounts conceded at trial petitioner claimed the dollar_figure of rental income belonged to another individual however petitioner admitted he rented the house and someone paid him rent petitioner offered no corroborative testimony or documentary_evidence that the rental income in fact belonged to someone else we are not required to accept petitioner’s generalized statements and decline to do so here without further supporting evidence 440_f2d_688 9th cir affg tcmemo_1969_159 87_tc_74 we are not regquired to accept the self-serving statements of petitioner as the truth on this record we hold that petitioner had unreported items of gross_income in the taxable_year as determined by respondent accordingly we sustain respondent’s determination of petitioner’s income_tax deficiency with respect to the taxable_year finally we must decide whether petitioner is liable for the sec_6662 accuracy-related_penalty for the taxable_year taxpayers are liable for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement is an understatement for the taxable_year exceeding the greater of percent of the proper tax or dollar_figure sec_6662 a no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 this determination is based on all the facts and circumstances sec_1_6664-4 income_tax regs as mentioned sec_7491 imposes on respondent the burden of production of evidence that the sec_6662 penalty --- - is appropriate but respondent need not produce evidence regarding reasonable_cause 116_tc_438 petitioner substantially understated his income_tax_liability for the taxable_year because he reported a income_tax_liability of zero respondent provided the amount and sources of the unreported gross_income determined in the notice_of_deficiency and the amendment to answer petitioner’s income_tax_liability substantially exceeds the amount shown on his return on the record before the court we find that respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec_6662 petitioner presented no evidence indicating reasonable_cause for the understated income accordingly we sustain the imposition of the accuracy-related_penalty decisions will be entered for respondent
